                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY


     RONNY POLANCO,                                        HON. KATHARINE S. HAYDEN

                          Petitioner,
                                                                      Civil Action
          v.                                                       No. 16-3769 (KSH)

     UNITED STATES OF AMERICA,
                                                                        OPINION
                          Respondent.


HAYDEN, United States District Judge:

I.      INTRODUCTION

        Presently before the Court is Petitioner Ronny Polanco’s counseled motion, pursuant to 28

U.S.C. § 2255, to vacate, set aside, or correct the sentence imposed on him on July 27, 2001 (the

“§ 2255 Motion”). (DE 1.) For the reasons stated herein, Polanco’s § 2255 Motion will be

dismissed as untimely under 28 U.S.C. § 2255(f) and no certificate of appealability will issue.

II.     BACKGROUND

        Initially, it must be noted that the Court, through its April 12, 2019 order granting Polanco’s

separately-filed pro se motion seeking relief under the First Step Act in his underlying criminal

matter, has already ordered Polanco’s release from prison and the Court has been advised that he

is no longer in federal custody. (See United States v. Polanco, Crim. Action No. 01-27 (KSH), at

DE 34.) The ruling in this decision in no way changes the order of release; he has served the

incarcerative portion of his sentence. But Polanco still faces ongoing collateral consequences

associated with his federal conviction, the most significant of which is his term of supervised

release that exposes him to requirements which, if not met, could result in sanctions, including a
prison term. The Court is accordingly compelled to address the substantive merits of his petition

even though the goal of the petition – release – has already happened.

       Much of the factual and procedural history underlying Polanco’s habeas matter has already

been summarized, in extensive detail, in this Court’s 2014 opinion denying Polanco’s prior § 2255

motion. See Polanco v. United States, No. 03-4843 (KSH), 2014 WL 3499977 (D.N.J. July 11,

2014). The Court now quotes from that opinion at length:

               In January 2001, Polanco was arrested and charged with distribution
               and possession with intent to distribute more than 50 grams of
               cocaine base or “crack” cocaine. The offense carried a mandatory
               minimum sentence of 10 years on conviction. . . . Ultimately a plea
               agreement was reached and Polanco pleaded guilty on March 12,
               2001, before Judge Alfred J. Lechner, Jr. The stipulations in the
               plea agreement left open the issue of whether Polanco would satisfy
               the criteria to be deemed a career offender. The stipulations also
               provided alternative total offense levels under the United States
               Sentencing Guidelines (“sentencing guidelines” or “guidelines”)
               depending upon how the Court made that determination: “the
               applicable Guidelines Total Offense Level is 29, unless Ronny
               Polanco satisfies the criteria of [U.S.S.G. Section] 4B1.1. In the
               event that the sentencing court determines that Ronny Polanco is a
               career offender within the meaning of [Section] 4B1.1, the
               applicable Guidelines Total Offense Level is 34.” [Significantly,]
               at the time the agreement was struck, the parties acknowledged
               Polanco could face sentencing as a career offender.

               In due course, the United States Probation Department (“U.S.
               Probation” or “probation”) undertook a pre-sentence investigation.
               In its draft pre-sentence report sent to the federal prosecutor and
               defense counsel, U.S. Probation listed as part of Polanco’s past
               criminal history a 1994 conviction for fourth degree aggravated
               assault. Under Section 4B1.2 of the guidelines, that conviction
               satisfied one of the required two predicate offenses for Polanco’s
               classification as a career offender because it was considered a
               “crime of violence.”

               On June 26, 2001, while his sentencing hearing was pending,
               Polanco made a motion through counsel to withdraw his guilty plea
               on the basis that his attorney had confused the aggravated assault
               conviction for a simple assault conviction. On July 12, 2001,
               Polanco moved for a downward departure. Judge Lechner denied



                                                2
               Polanco’s motion to withdraw his plea and imposed sentence, ruling
               that Polanco was a career offender. As such, his sentence was based
               on a criminal history category of VI and a base offense level of 34,
               exposing him to a guidelines sentencing range of 262 months to 327
               months. He received 275 months.

               Polanco filed a timely [direct] appeal . . . The Third Circuit affirmed
               Polanco’s plea and sentence, United States v. Polanco, 35 F. App’x
               358 (3d Cir. 2002), and denied his request for a rehearing en banc,
               United States v. Polanco, No. 01-3157 (3d Cir. June 4, 2002). The
               United States Supreme Court denied Polanco’s petition for a writ of
               certiorari. Polanco v. United States, 537 U.S. 940 (2002).

Id. at *1-2 (citations to record omitted).

       Thereafter, in 2003, Polanco filed his first § 2255 motion collaterally attacking the Court’s

2001 sentence in a related habeas case, Polanco v. United States, Civil Action No. 03-4843 (KSH)

(hereinafter, Polanco’s “2003 Habeas Motion” in his “First § 2255 Matter”). On July 11, 2014,

the Court denied Polanco’s 2003 Habeas Motion. (See July 11, 2014 Op. and Order, First § 2255

Matter at DEs 29 and 30). On June 9, 2014 – before the Court issued its final order and opinion

denying his 2003 Habeas Motion – Polanco filed an appeal in the Third Circuit challenging the

undersigned’s rulings in the First § 2255 Matter. (See Polanco’s June 9, 2014 Notice of Appeal,

First § 2255 Matter at DE 27.) On November 25, 2014, the Third Circuit, in a two-page order,

concluded that it lacked jurisdiction over Polanco’s 2014 appeal because he failed to properly

perfect the same after entry of final judgment in the First § 2255 Matter. See Polanco v. United

States, No. 14-2997, Order (3d Cir. Nov. 25, 2014). Polanco did not further pursue that appeal.

       Subsequently, on June 26, 2015, the United States Supreme Court issued its decision in

Johnson v. United States, 135 S. Ct. 2551 (2015). Johnson concerns the Armed Career Criminal

Act (“ACCA”), which imposes an increased prison term upon a defendant with three prior “violent

felony” convictions. See 18 U.S.C. § 924(e)(1). At the time Johnson was issued, a qualifying

“violent felony” under ACCA’s so-called residual clause included any felony that “involve[d]



                                                 3
conduct that present[ed] a serious potential risk of physical injury to another.” Johnson at 2555-

56 (citing 18 U.S.C. § 924(e)(2)(B)).        The Johnson Court held that this language was

unconstitutionally vague and, thus, that “[i]ncreasing a defendant’s sentence under [that] clause

denies due process of law.” Id. at 2557. On April 18, 2016, the Supreme Court ruled that Johnson

is retroactive to cases on collateral review. See Welch v. United States, 136 S. Ct. 1257 (2016).

       Shortly after the Court announced that Johnson had retroactive effect, on or about May 27,

2016, Polanco – as required by 28 U.S.C. §§ 2244 and 2255(h) – applied to the Court of Appeals

for authorization to file a second § 2255 motion. See In re Polanco, No. 16-2615, Order (3d Cir.

Nov. 2, 2017). On November 2, 2017, the Third Circuit granted Polanco’s application and

transferred his matter here. Id. In so doing, the Third Circuit observed the following about the

lone habeas claim advanced in Polanco’s § 2255 Motion:

               [Polanco] was sentenced under the mandatory (pre-United States v.
               Booker, 543 U.S. 220 (2005)) version of the Sentencing Guidelines.
               His [§ 2255 Motion] challenge[s] that sentence on the ground that
               the definition of “crime of violence” contained in the residual clause
               of former U.S.S.G. § 4B1.2(a) is unconstitutionally vague pursuant
               to Johnson v. United States, 135 S. Ct. 2551 (2015).

Id.

       Critically, Polanco avers that this claim “is timely under 28 U.S.C. § 2255(f)(3) because

he filed [his § 2255 Motion] within one year of the Supreme Court’s decision in Johnson—a ruling

which established a ‘newly recognized’ right that ‘is retroactively applicable to cases on collateral

review.’” (DE 1 at 2.) In light of the Third Circuit’s August 6, 2018 precedential decision in

United States v. Green, 898 F.3d 315 (3d Cir. 2018), cert. denied, 139 S. Ct. 1590 (2019), this

Court cannot agree. As will be discussed in greater detail below, Green compels the Court to find

that the newly recognized right announced in Johnson is inapplicable to Polanco’s case, and thus,

that his current § 2255 Motion is not timely under § 2255(f)(3).



                                                 4
III.    LEGAL STANDARD AND ANALYSIS

        A motion filed under 28 U.S.C. § 2255 is subject to a one-year limitations period that runs

from:

               (1) the date on which the judgment of conviction becomes final;

               (2) the date on which the impediment to making a motion created by
               governmental action in violation of the Constitution or laws of the
               United States is removed, if the movant was prevented from making
               a motion by such governmental action;

               (3) the date on which the right asserted was initially recognized by
               the Supreme Court, if that right has been newly recognized by the
               Supreme Court and made retroactively applicable to cases on
               collateral review; or

               (4) the date on which the facts supporting the claim or claims
               presented could have been discovered through the exercise of due
               diligence.

28 U.S.C. § 2255(f).

        Polanco’s conviction became final over fifteen years ago, and thus, his § 2255 Motion is

untimely under § 2255(f)(1). Id. Furthermore, Polanco does not claim – and the Court is unable

to independently conclude – that his motion is timely under §§ 2255 (f)(2) or (f)(4). Indeed,

Polanco expressly asserts only that his § 2255 Motion is timely under (f)(3). (See, generally, DE

1.) The Third Circuit’s precedential decision in Green compels the Court to conclude otherwise.

        Green concerned a § 2255 petitioner, Roy Allen Green, who, like Polanco, had been found

to be a career offender under the then-mandatory sentencing guidelines and sought to collaterally

attack his years’ old sentence based on the holding in Johnson. Green, 898 F.3d at 316. Green,

like Polanco, “filed his § 2255 motion within one year of the Supreme Court’s decision in

Johnson.” Id. at 317. On August 6, 2018, the Third Circuit determined that the new rule of

constitutional law recognized in Johnson was – and remains – inapplicable to Green’s case, and




                                                 5
thus, that Green could not rely on that decision to claim that his § 2255 was timely-filed under §

2255(f)(3). Id. at 317. The language in Green – which applies with equal force to Polanco’s §

2255 Motion – is unequivocal on this point:

               We hold that Green’s motion is untimely in light of the plain
               language of 28 U.S.C. § 2255(f)(3) and the Supreme Court’s
               indication in Beckles[ v. United States, 137 S. Ct. 886 (2018),] that
               it remains an open question whether the mandatory Sentencing
               Guidelines can be subject to vagueness challenges. In so holding,
               we do not speak to the merits of Green’s claim, and do not decide
               whether the residual clause in the mandatory Sentencing Guidelines
               is unconstitutionally vague. Only the Supreme Court can recognize
               the right that would render Green’s motion timely under §
               2255(f)(3).

Id. at 322.

        The circumstances underlying the Third Circuit’s decision in Green are procedurally

indistinguishable from Polanco’s case. Polanco, like Green, was sentenced as a career offender

many years ago under the then-mandatory guidelines. Polanco, like Green, asserts that the newly

recognized right announced by the Supreme Court in Johnson is applicable to his claim for habeas

relief, and thus, that his § 2255 Motion is timely under § 2255(f)(3) because it was filed within

one year of that decision. Green conclusively refutes both claims and compels the Court to find

that Polanco’s current habeas motion is not timely under § 2255(f)(3). See Green, 898 F.3d at 322.

The Court therefore must, in accordance with Green, dismiss Polanco’s § 2255 Motion as

untimely. The Court will also deny Polanco a certificate of appealability. See 28 U.S.C. § 2253(c);

Miller-El v. Cockrell, 537 U.S. 322, 327 (2003).




                                                6
IV.    CONCLUSION

       For the reasons set forth above, Polanco’s § 2255 Motion is dismissed and no certificate of

appealability will be issued. An appropriate Order follows.



June 6, 2019                                        s/Katharine S. Hayden
Date                                                KATHARINE S. HAYDEN
                                                    United States District Judge




                                                7
